
	

113 HR 5102 IH: Medicare Employer Relief Act of 2014
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5102
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Lewis introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal the requirement for employer disclosure
			 of information on health care coverage of employees who are Medicare
			 beneficiaries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Medicare Employer Relief Act of 2014.
		2.Repealing section 1862(b)(5) of the Social Security Act
			(a)In generalSection 1862(b) of the Social Security Act (42 U.S.C. 1395y(b)) is amended by striking paragraph
			 (5).
			(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to information required to be provided on or after January 1,
			 2015.
			
